DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1 and 10, 
Step 2A, Prong One
The claim recites in part:
decomposing the synaptic weights into presynaptic weights, a number of which is identical to a number of the axons, and postsynaptic weights, a number of which is identical to a number of the synaptic weights; 
wherein a precision of each of the synaptic weights is a first number of bits, a precision of each of the presynaptic weights is a second number of bits, and a precision of each of the postsynaptic weights is a third number of bits, and
wherein the third number of the bits is smaller than the first number of the bits.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.


	Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “receiving synaptic weights between the first layer and the second layer; and storing the presynaptic weights and the postsynaptic weights” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
Accordingly, at Step 2A, Prong Two, the claim is directed to an abstract idea.


	Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving synaptic weights between the first layer and the second layer; and storing the presynaptic weights and the postsynaptic weights” which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.


As to claim 2, Under the broadest reasonable interpretation, the limitations “wherein the synaptic weights form an M X N weight matrix, the presynaptic weights form a first sub-weight matrix being an M X 1 matrix, the postsynaptic weights form a second sub-weight matrix being an M X N 20 ~—s matrix, the “M” is a natural number corresponding to the number of the axons, and the “N” is a natural number corresponding to the number of the neurons” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 


As to claims 3, 11, and 13, Under the broadest reasonable interpretation, the limitations “the decomposing includes: generating the postsynaptic weights; and generating a presynaptic weight corresponding to each of the axons based on values of the synaptic weights between each of the axons and the neurons, wherein an absolute value of each of the postsynaptic weights respectively corresponding to synaptic weights being not “0” from among the synaptic weights is an absolute value or less of a corresponding synaptic weight and a value of each of the postsynaptic weights respectively corresponding to synaptic weights being “0” from among the synaptic weights is “O”” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 

As to claims 4 and 12, Under the broadest reasonable interpretation, the limitations “the absolute value of each of the postsynaptic weights respectively corresponding to the synaptic weights being not “0” 10 is generated to have “1”” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 


As to claims 5 and 14, Under the broadest reasonable interpretation, the limitations “the presynaptic weight corresponding to each of the axons is generated to have a value proportional to a value that is obtained by performing root-mean-square on the values of the synaptic weights between each of the axons and the neurons” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to claims 6 and 15-17, The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “generating combination weights by multiplying one presynaptic weight of the presynaptic weights and postsynaptic weights corresponding to the one presynaptic weight; and outputting a spike based on the combination weights” which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).


As to claims 7 and 18, The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “updating the decomposed postsynaptic weights based on the output of the spike” which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
	

As to claims 9 and 19, The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “wherein an update value for the decomposed postsynaptic weights is determined based on a time to output the spike” which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).

As to claims 9 and 20, The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “updating the decomposed postsynaptic weights based on values of the updated postsynaptic weights” which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breezo et al (US 2012/0259804).
As to claim 1, Breezo et al operating method of a neuromorphic processor which processes data based on a neural network (paragraph [0003]...neuromorphic and synaptronic systems, also referred to as artificial neural networks) including a first layer including axons and a second layer including neurons (paragraph [0056]... two connected layers E1 and E2 of electronic neurons including excitatory neurons (Ne), and inhibitory neurons (Ni).), the method comprising: receiving synaptic weights (paragraph [0061]... . A priority encoder sequentially allows array access to all simultaneously spiking neurons to implement communication of synaptic weights and programming of synapses) between the first layer and the second layer; decomposing the synaptic weights into presynaptic weights (paragraph [0046]...axon of a pre-synaptic neuron), a number of which is identical to a number of the axons, and postsynaptic weights (paragraph [0046]...dendrite of a post-synaptic neuron), a number of which is identical to a number of the synaptic weights; and storing the presynaptic weights and the postsynaptic weights (paragraph [0080]...  The computer system also includes a main memory 310, preferably random access memory (RAM), and may also include a secondary memory 312. The secondary memory 312 may include, for example, a hard disk drive 314 and/or a removable storage drive 316, representing, for example, a floppy disk drive, a magnetic tape drive, or an optical disk drive), wherein a precision of each of the synaptic weights is a first number of bits, a precision of each of the presynaptic weights is a second number of bits, and a precision of each of the postsynaptic weights is a third number of bits, and wherein the third number of the bits is smaller than the first number of the bits (paragraph [0056]...FIG. 10 shows an example chip architecture 160 based on the circuit 100, according to an embodiment of the invention. The synapse crossbar array comprises a N.times.N array of synapses 31 for N neurons 5, comprising two connected layers E1 and E2 of electronic neurons including excitatory neurons (Ne), and inhibitory neurons (Ni). The global finite state machine 102 includes a bit that sets the chip either in E1-E2 mode or fully connected array mode. During an initialization phase, the weight of synapses 31 in a diagonal block are set to 0 (as shown in top part of FIG. 11), and are never allowed to change. Each neuron 5 has 1 bit to specify if it is an E1 neuron or an E2 neuron. When a neuron spikes, a flag is set in the priority encoder 101 to indicate if the spiking neuron is an E1 neuron or an E2 neuron. This information is used by the other neurons for synapse update. During an update (learning) phase, a synapse 31 is updated only if it is at the intersection (cross-point junction in an array 12) of an E1 neuron and an E2 neuron. Table 4 below shows example excitatory and inhibitory neuron configuration for E1-E2 mode, according to an embodiment of the invention).
Breezo et al discloses the claimed invention except for “a precision of each of the synaptic weights is a first number of bits, a precision of each of the presynaptic weights is a second number of bits, and a precision of each of the postsynaptic weights is a third number of bits, and wherein the third number of the bits is smaller than the first number of the bits”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the a precision of each of the synaptic weights is a first number of bits, a precision of each of the presynaptic weights is a second number of bits, and a precision of each of the postsynaptic weights is a third number of bits, and wherein the third number of the bits is smaller than the first number of the bit , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 2, Breezo et al teaches the method, wherein the synaptic weights form an M X N weight matrix, the presynaptic weights form a first sub-weight matrix being an M X 1 matrix, the postsynaptic weights form a second sub-weight matrix being an M X N matrix, the “M” is a natural number corresponding to the number of the axons, and the “N” is a natural number corresponding to the number of the neurons (paragraph [0030]...there is shown a diagram of a neuromorphic and synaptronic circuit 10 having a crossbar array 12 in accordance with an embodiment of the invention. In one example, the overall circuit may comprise an "ultra-dense crossbar  array " that may have a pitch in the range of about 0.1 nm to 10 .mu.m. The neuromorphic and synaptronic circuit 10 includes a crossbar array 12 interconnecting a plurality of digital neurons 14, 16, 18 and 20. These neurons are also referred to herein as "electronic neurons". Neurons 14 and 16 are dendritic neurons and neurons 18 and 20 are axonal neurons. Neurons 14 and 16 are shown with outputs 22 and 24 connected to dendrite paths/wires (dendrites) 26 and 28, respectively. Neurons 18 and 20 are shown with outputs 30 and 32 connected to axon paths/wires (axons) 34 and 36, respectively).

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

As to claim 15, Breezo et al teaches the neuromorphic processor, further comprising:
an axon module configured to output a spike corresponding to a specific axon of the axons (paragragh [0034]...the neurons include comparator circuits that generate  spikes when the integrated input exceeds a threshold. In one embodiment, binary synapses are implemented using transposable 1-bit SRAM cells, wherein each neuron can be an excitatory or inhibitory neuron. Each learning rule on each neuron axon and dendrite are reconfigurable as described hereinbelow),
wherein the first synapse memory is configured to output a presynaptic weight corresponding to the specific axon in response to the spike, and wherein the second synapse memory is configured to output postsynaptic weights corresponding to the specific axon in response to the spike (paragraph [0043]... [0043] The learning module 7 includes digital counters 7A and 7B, which decay at a pre-specified rate each time step and are reset to a pre-defined value when the neuron spikes. A LFSR 7C generates sequences that are maximally random. During every synapse programming phase, the LFSR 7C generates a new random number. A comparator circuit 7D compares the random number with a counter value (i.e., from counters 7A and 7B via a multiplexer 7E) to provide a digital signal that determines whether or not a synapse 31 is updated (i.e., programmed). As such, synapses 31 are updated probabilistically according to a learning rule specified in the decay rate of a counter (i.e., counters 7A and 7B). In one embodiment, the causal counter 7B is used for pre-synaptic updates, and the anti-causal counter 7A is used for post-synaptic update (pre-synaptic and post-synaptic updates may utilize different learning rules)).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breezo et al (US 2012/0259804) in view of Akopyan et al (US 2013/0073497).
As to claim 6, Breezo et al operating method of a neuromorphic processor which processes data based on a neural network (paragraph [0003]...neuromorphic and synaptronic systems, also referred to as artificial neural networks) including a first layer including axons and a second layer including neurons (paragraph [0056]... two connected layers E1 and E2 of electronic neurons including excitatory neurons (Ne), and inhibitory neurons (Ni).), the method comprising: receiving synaptic weights (paragraph [0061]... . A priority encoder sequentially allows array access to all simultaneously spiking neurons to implement communication of synaptic weights and programming of synapses) between the first layer and the second layer; decomposing the synaptic weights into presynaptic weights (paragraph [0046]...axon of a pre-synaptic neuron), a number of which is identical to a number of the axons, and postsynaptic weights (paragraph [0046]...dendrite of a post-synaptic neuron), a number of which is identical to a number of the synaptic weights.
Breezo et al fails to explicitly show/teach generating combination weights by multiplying one presynaptic weight of the presynaptic weights and postsynaptic weights corresponding to the one presynaptic weight; and outputting a spike based on the combination weights.
However, Akopyan et al teaches generating combination weights by multiplying one presynaptic weight of the presynaptic weights and postsynaptic weights corresponding to the one presynaptic weight; and outputting a spike based on the combination weights (paragraph [0046]...the synapses 31 in the crossbar 12 communicate events between the axons and the neurons. A learning rule such as STDP is applied in the neural network to update synaptic  weights of the synapses 31 therein via interface modules such as the driver devices 7 in FIG. 6. The learned weights are then used in the spiking neuron. According to an embodiment of the invention, STDP is performed with order (n), or O(n), circuits (for n presynaptic and n postsynaptic driver devices) for n*n synapses, wherein "*" indicates multiplication. In another embodiment, STDP is event driven rather than continuously computed. If no spikes occur, no synapses are evaluated for update. One core (e.g., a tile 10) provides and tightly integrates computation (via neurons), communication (via spikes in and out and synaptic fan out), and memory (via synaptic crossbar and neuron state), forming a repeatable architectural element).
	Therefore, it would have been obvious one having ordinary skills in the art, before the effective filing date of the claimed invention, for Breezo et al to generatecombination weights by multiplying one presynaptic weight of the presynaptic weights and postsynaptic weights corresponding to the one presynaptic weight; and outputting a spike based on the combination weights, as in Akopyan et al, for the purpose of implementing learning rules. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128